Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This amendment is in response to the amendment entered on June 30, 2021.
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Feng et al. (USPG 2004/0267,674), Lopez et al. (USPG 2010/0332,355 A1), and McLuckie et al. (U.S. Patent 7,983,971 B1) which teach pricing but not defining separate ownership paths and physical movement paths.
Regarding claims 1, 11, and 16
Feng, Lopez, and McLuckie taken individually or in combination with other prior art of record fails to teach or render obvious defining separate ownership paths and physical movement paths.
Regarding all other claims:
	Since claims 2-10, 12-15 and 17-20 are dependent upon claims 1, 11, or 16 respectively, these claims are also found allowable.
Regarding all allowed claims:
The 101 rejection was withdrawn due to the detailed technical elements that were not necessarily well-understood, routine, and conventional. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mahakian et al. (USPG 2012/0089,486 A1) – Might have filled in a lot of the routine and conventional elements but its filing date was not quite two years before this application’s and it was by the same assignee.  While legitimate to use as prior art it did not rise to the level required for routine and conventional.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696